DETAILED ACTION
The following Office action concerns a restriction requirement for Patent Application No. 16/571,033.  Claims 1-23 are pending in the application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I.	Claims 2, 6, 11, 15-20 and 22, drawn to a method of energizing an object by exposure to incident electromagnetic radiation, classified in B01J19/12.
II.	Claims 3, 7-9, 12-14 and 23, drawn to a method of energizing an object by exposure to a second energized object, classified in A23B4/015.
Basis of Restrictions
Inventions I and II are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants (MPEP § 806.05(j)).  In the instant case, the inventions as claimed have a materially different mode of operation because the object is energized by incident electromagnetic radiation in the first invention and by a second energized object in the second invention.  Furthermore, the inventions as claimed do not overlap and there is nothing of record to show them to be obvious variants.  Therefore, inventions I and II are distinct.
Restriction for examination purposes as indicated is proper because all of these inventions are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the prior art for all groups of claims would have to be searched independently.
Linking Claims
Claims 1, 4, 5, 10 and 21 link inventions I and II above.  The restriction requirement as to the linked inventions is subject to the non-allowance of linking claims 1, 4, 5, 10 and 21. Upon the indication of allowability of the linking claim(s), the restriction requirement as to linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Species Election/Restrictions
This application also contains claims directed to patentably distinct species of a first object and a second object as described below.  The applicant is required under 35 U.S.C. § 121 to elect a single species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3 are generic claims.
The species or groupings of patentably indistinct species of the first object are as follows:
1.	the first object is a fluid
2.	the first object is hardened
The species or groupings of patentably indistinct species of the second object are as follows:1.	the second object is a fluid2.	the second object is hardened.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Further Information
The elections may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144.  If claims are added after the election, the applicant must indicate which of these claims read upon the elected invention and/or the elected species.
If the applicant traverses on the ground that the inventions or the species are not patentably distinct, the applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants, or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention and/or species.
If the examiner has required restriction between product claims and process claims and the applicant elects claims directed to the product, and all product claims are subsequently found allowable, the withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder.  All of the claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 21, 2022